Citation Nr: 1236411	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  11-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD)

2.  Entitlement to service connection for a psychiatric disability other than PTSD.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to February 1955. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO declined to reopen a claim for service connection for PTSD.  In October 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2011.

In August 2011, an Acting Deputy Vice Chairman of the Board granted the Veteran's motion to advance his appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

In September 2011, the Board recharacterized the appeal as encompassing the matters set forth on the title page (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded the matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC denied the claims (as reflected in an August 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC. VA will notify the Veteran when further action, on his part, is required.

REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

First addressing the matter of PTSD, the Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, the Veteran has asserted entitlement to service connection for PTSD based upon three sexual assaults that allegedly occurred during his active duty service.  According to the Veteran, the first incident occurred in 1952, during basic training at Fort Dix, New Jersey.  The other two incidents allegedly took place in 1953 and 1954 during service in Germany.

As noted in the prior remand, although the service records reflect no treatment for injuries sustained following the alleged sexual assaults, there is evidence that the Veteran was treated for gonorrhea in April 1953 and April 1954.  He was also treated for a laceration of the frenulum in February 1954.  In addition, the Veteran's wife's statement reflects that he reported these incidents to her around the time of his discharge from service in 1955.  

Accordingly, the Board directed that, on remand, the RO should arrange for the Veteran to undergo examination, by an appropriate professional, to obtain a competent opinion as to whether the in-service stressor actually occurred, consistent with 38 C.F.R. § 3.304(f)(5).

In connection with an October 2011 VA examination conducted following remand, the VA examiner determined that the Veteran did not meet the criteria under the DSM-IV for a PTSD diagnosis-in part, because he could not verify the occurrence of an in-service stressor.  The examiner noted, however, that if additional evidence to support the Veteran's claim should become available in the future, the Veteran should be afforded another examination and he should be reconsidered for service connection related to sexual trauma.  

Here, the Board notes that potentially pertinent evidence has not been associated with the claims file.  The Veteran's service personnel file is likely to include records pertaining to  performance evaluations, commendations, and reprimands related to the Veteran's performance of his in-service duties.  Thus, to the extent that the Veteran's alleged sexual trauma may have resulted in behavioral changes or deterioration in work performance, it is likely that evidence of the same would be reflected in the Veteran's service personnel file.  As VA has yet to request the Veteran's service personnel file, such should be accomplished on remand.

Thereafter, the claims file should be returned to the same individual who performed the October 2011 VA examination for review and an addendum opinion addressing whether the alleged in-service stressor(s) occurred; and, if so, whether the criteria for a diagnosis of PTSD, on the basis of such stressor(s) are met.  Consistent with the prior remand, if the Veteran is diagnosed with any other psychiatric disability other than PTSD, the examiner should also opine as to the medical relationship, if any, between such disability and the verified in-service stressor(s). 

If the VA examiner who performed the October 2011 VA examination is unavailable, or, another examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo psychiatric examination, by a psychiatrist or psychologist, at a VA medical facility.  

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further opinion in these matters, to ensure that all due process requirements are met, and that the record before the VA examiner is complete, the RO should undertake efforts to obtain all outstanding, pertinent records.

The record indicates that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Durham, North Carolina, and, the claims file contains treatment records from that facility through November 2003.  However, more recent records from that facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Durham VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran since November 2003, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:


1.  The RO should obtain the Veteran's service personnel file.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain from the Durham VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, since November 2003.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should forward the entire claims file, to include a copy of this REMAND, to the examiner who conducted the November 2011 VA examination for an addendum opinion.

Following review of the record, to include the Veteran's service personnel file, , the examiner should identify all evidence  suggestive of an in-service sexual assault.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any in-service stressful experience(s) described by the Veteran occurred.

If the examiner determines that the claimed in-service assault(s) occurred, then he should determine whether the Veteran currently has PTSD as a result of the in-service stressor(s). The examiner is instructed that only verified in-service stressful event(s) may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner explain how the diagnostic criteria are met, as well as comment upon the link, if any, between the current symptomatology and the verified in-service stressor(s).

The examiner should also clearly identify all current psychiatric disabilities other than PTSD, to include major depression.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the in-service assault.  

If the individual who conducted the October 2011 VA examination is not available, or, further examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo a VA psychiatric examination, by a psychiatrist or psychologist, at a VA medical facility, to obtain medical opinions responsive to the questions and comments noted above.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, to include psychological testing, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

All examination findings (if any) along with complete rationale for the conclusions reached, should be set forth in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to record since the RO's last adjudication of the claim) and legal authority.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



